ALLOWABILITY NOTICE AND REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No prior art has been discovered which anticipates each and every limitation of independent claim 1, 4, 7, 13 or 16.
The most relevant discovered art includes:
Chang (US 2021/0126976 A1): Chang discloses a system and method for operating an electronic device, in particular an intelligent door lock (smartlock), the lock comprising a spring bolt and one or more sensors, which may be temperature sensors, and that sensor data may be obtained wirelessly (suggesting radio communication). Chang discloses that a plurality of temperature sensors may be used, that temperature sensors may be placed in, or on, an intelligent door lock, or at a location within a room, and that a plurality of measurements may be used to determine a fire condition, but the specific use of data from both a room sensor and a lock sensor is not disclosed.  Information relating to a determined routing of occupants is also not taught.
Ellul (United States Patent # US 6,133,839): Ellul discloses one or more audible or visual alarms (such as a strobe) may be placed proximate to doors to indicate an exit direction (therefore an exit direction) and where the alarm is disabled if an elevated temperature is detected on the far side of the door in order to avoid directing occupants in the direction of a fire.  
Kronz (United States Patent # US 10,769,902 B1): Kronz discloses systems and methods of dynamic building evacuation, comprising a plurality of sensor and signal units (SSU) which may be implemented in various wall and ceiling mounted units comprising display elements indicating direction, and based on determined evacuation plan and routing, each display a direction of travel along the determined route to a property exit.
These references, however, fail to disclose individually, or suggest collectively, a display indicating path direction as part of the smart lock device itself, and no prior art is known in which such a display, together with the other claimed elements (radio, sensor and mechanism), are components of the smartlock device.  For this reason, independent claim limitations 1, 4, 7, 13 and 16 are determined to be allowable.
Claims 2 and 3, depending from claim 1; claims 5, 6 and 8, depending from claim 4; claims 10-12, depending from claim 7; claims 14, 15, 19 and 20, depending from claim 13; and claim 17, depending from claim 16; are allowable at least because each depends from a claim deemed allowable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Primary Examiner, AU 2684